AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                    for thH_                                      U.S. DISTRICT COURT
                                                                                                            EASTERN DISTRICT OF WASHINGTON
                                                       Eastern District of Washington
                STATE OF WASHINGTON,                                                                            Nov 21, 2019
                                                                       )                                         SEAN F. MCAVOY, CLERK

                             Plaintiff                                 )
                                 v.                                    )       Civil Action No. 2:19-cv-00183-SAB
            ALEX M. AZAR II, and                                       )
 UNITED STATES DEPARTMENT OF HEALTH AND                                )
            HUMAN SERVICES,

                            Defendant
                                               JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                              dollars ($              ), which includes prejudgment
interest at the rate of                     %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Preliminary Injunction, ECF No. 8, is DENIED, as moot.
u
              Defendants’ Motion to Dismiss, or, in the Alternative for Summary Judgment, ECF No. 44, is DENIED.
              Plaintiff’s Motion for Summary Judgment, ECF No 57, is GRANTED.
              Judgment is entered for Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                            without a jury and the above decision
was reached.

✔
u decided by Judge                       Stanley A. Bastian                                      on a motion for
      summary judgment.


Date: 11/21/2019                                                             CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Tonia Ramirez
                                                                                             %\ Deputy Clerk

                                                                              Tonia Ramirez
